In a medical malpractice action, plaintiff appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated September 10, 1980, as granted defendant’s motion to vacate that portion of plaintiff’s notice for discovery and inspection which sought certain review committee reports and minutes. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff seeks discovery of the minutes and reports of review committee meetings, arguing that because the members of these committees are the agents and employees of the defendant hospital, the exception to subdivision 3 of section 6527 of the Education Law applies. That exception permits the discovery of the statements of parties to an action who were in attendance at the review committee meetings. We decline to adopt this overly broad interpretation. By enacting section 6527 of the Education Law, the Legislature sought to provide a certain degree of confidentiality for medical review committee meetings. Although the statements of individual *861committee members would be discoverable when they are named as parties to the action, to expose the statements of all members to discovery whenever the hospital itself is named as a party would inhibit the free and open discussion at these meetings which the Legislature sought to encourage by enacting the statute. Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.